                                            Case 3:20-cv-07182-JCS Document 111 Filed 02/24/21 Page 1 of 3




                                   1

                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7        FACEBOOK, INC.,                                  Case No. 20-cv-07182-JCS
                                                         Plaintiff,
                                   8
                                                                                             ORDER REGARDING DISCOVERY
                                                   v.                                        DISPUTE AND ADMINISTRATIVE
                                   9
                                                                                             MOTION TO FILE UNDER SEAL
                                  10        BRANDTOTAL LTD., et al.,
                                                                                             Re: Dkt. Nos. 101, 102
                                                         Defendants.
                                  11
                                  12
Northern District of California
 United States District Court




                                  13   I.       DISCOVERY DISPUTE

                                  14            The parties have filed a joint letter (dkt. 102) in which Facebook seeks an order

                                  15   “compelling BrandTotal to perform an exhaustive search for and produce the attorney-client

                                  16   communications the substance of which [BrandTotal CEO Alon] Leibovich disclosed in his

                                  17   January 14, 2021 deposition.” Facebook’s request is GRANTED IN PART, as discussed below.

                                  18            During his deposition, Mr. Leibovich disclosed that he had received legal advice regarding

                                  19   BrandTotal’s compliance with Facebook’s terms of service and that he relied on that advice, and

                                  20   gave at least some details about the content of that advice—for example, stating that BrandTotal’s

                                  21   Israeli law firm advised BrandTotal that it was in compliance with the terms of service based on

                                  22   users’ consent. This testimony was given in part at the direction of counsel for BrandTotal at the

                                  23   deposition, and all was given after that counsel interposed an attorney-client privilege objection.

                                  24   Facebook asserts that these answers, and other statements made in Mr. Leibovich’s declarations in

                                  25   support of a temporary restraining order (“TRO”), waived the privilege. While making some

                                  26   arguments about a broad subject matter waiver, Facebook’s portion of the discovery letter seeks

                                  27   only the communications that were disclosed in Mr. Leibovich’s testimony. BrandTotal responds

                                  28   that the disclosure was inadvertent, that it offered to disclaim reliance on the opinions of counsel
                                           Case 3:20-cv-07182-JCS Document 111 Filed 02/24/21 Page 2 of 3




                                   1   in this case, and that it offered to produce the one email that it found.

                                   2             Waiver of attorney client privilege is governed by Rule 502 of the Federal Rules of

                                   3   Evidence. That rule provides that disclosure of an attorney client communication waives the

                                   4   privilege not only as to the information disclosed, but as to “an undisclosed” communication only

                                   5   if: (1) the waiver was intentional; (2) the disclosed information and the undisclosed

                                   6   communication concern the same subject matter; and (3) the undisclosed communication ought in

                                   7   fairness be considered with the disclosed information.

                                   8             There is no question that this test has been met with respect to the communications

                                   9   Facebook seeks. The waiver was intentional: despite asserting the privilege, counsel specifically

                                  10   instructed Mr. Leibovich to answer a question that disclosed the substance of the attorney client

                                  11   communication, and permitted him to give further answers about the specifics of that legal advice.

                                  12   Moreover, the communications sought concern the same subject matter as that disclosed: legal
Northern District of California
 United States District Court




                                  13   advice concerning whether BrandTotal’s data collection was in compliance with Facebook’s terms

                                  14   of service. Finally, with respect to that advice, it would be unfair to allow BrandTotal and Mr.

                                  15   Leibovich to trickle out a portion of that advice, both in the TRO proceeding and, in more detail,

                                  16   in deposition in advance of a preliminary injunction motion, and not disclose the whole of that

                                  17   advice.

                                  18             The Court understands Mr. Leibovich’s testimony as addressing legal advice received

                                  19   before the commencement of this litigation, and therefore understands Facebook’s request as

                                  20   limited to such advice. To the extent Facebook’s request could be construed as also seeking legal

                                  21   advice BrandTotal received after Facebook filed this action, Facebook has not shown that fairness

                                  22   would require such disclosure.

                                  23             Accordingly, no later than March 8, 2021, BrandTotal is ORDERED to conduct an

                                  24   exhaustive search for and produce all communications predating October 1, 20201 regarding

                                  25   whether BrandTotal was in compliance with Facebook’s terms of service, including

                                  26   communications between counsel and BrandTotal.

                                  27
                                       1
                                  28    The Court sets this date based on Facebook’s filing of substantially overlapping claims in state
                                       court, which Facebook voluntarily dismissed before filing this action two weeks later.
                                                                                       2
                                             Case 3:20-cv-07182-JCS Document 111 Filed 02/24/21 Page 3 of 3




                                   1   II.      MOTION TO FILE UNDER SEAL

                                   2            Facebook seeks to seal portions of the joint letter and supporting documents, based on

                                   3   BrandTotal’s assertion of privilege and concerns regarding confidential business information. See

                                   4   Admin. Mot. to Seal (dkt. 101). The parties must show “good cause” to seal documents related to

                                   5   this discovery dispute, which is only tangentially related to the merits of the case. See generally

                                   6   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096–1102 (9th Cir. 2016). Having

                                   7   concluded that BrandTotal intentionally waived privilege, the Court DENIES the motion to seal to

                                   8   the extent it rests on any privilege associated with attorney-client communications regarding

                                   9   BrandTotal’s compliance with Facebook’s terms of service, but GRANTS the motion to seal to the

                                  10   extent it rests on other confidentiality concerns. Accordingly, Facebook is ORDERED to file in

                                  11   the public record the entirety of the joint letter brief and a version of Exhibit D (Mr. Leibovich’s

                                  12   deposition transcript) redacting only pages 65, 66, 122, and 123, no later than March 1, 2021.
Northern District of California
 United States District Court




                                  13   Those redacted pages of Exhibit D and the entirety of Exhibit B (which includes only de minimis

                                  14   pertinent information and would not be practical to redact) shall remain under seal.

                                  15            IT IS SO ORDERED.

                                  16   Dated: February 24, 2021

                                  17                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  18                                                    Chief Magistrate Judge
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                         3
